Case 2:18-cv-00915-DBB-DAO Document 61 Filed 02/23/21 PageID.766 Page 1 of 14




                               IN THE UNITED STATES DISTRICT COURT
                                         DISTRICT OF UTAH


     CORY FIRZLAFF, an individual,                          ORDER DENYING [41] PLAINTIFF’S
                                                            MOTION FOR PARTIAL SUMMARY
                              Plaintiff,                    JUDGMENT AND GRANTING [44]
                                                            PLAINTIFF’S MOTION TO STRIKE
     v.                                                     REILLY’S NON-RETAINED EXPERT
                                                            DISCLOSURE OR ALTERNATIVELY,
     WM. H. REILLY & CO., an Oregon                         MOTION IN LIMINE
     corporation,
                                                            Case No. 2:18-cv-00915-DBB-DAO
                              Defendant.
                                                            District Judge David Barlow



            This matter is before the court on Plaintiff’s Motion for Partial Summary Judgment 1

 (Motion for Partial Summary Judgment) and Plaintiff’s Motion to Strike Reilly’s Non-Retained

 Expert Disclosure or, Alternatively, Motion in Limine 2 (Motion to Strike). Having reviewed the

 parties’ briefing, the court concludes the motions may be resolved without oral argument. 3

                                                   BACKGROUND

                                                    The Parties

            Plaintiff Cory Firzlaff is an individual who formerly worked as a commissioned

 salesperson for Defendant William H. Reilly & Company (Reilly). 4 Reilly is a manufacturer


 1
  Plaintiff’s Motion for Summary Judgment (Motion for Partial Summary Judgment), ECF No. 41, filed May 1,
 2020.
 2
   Plaintiff’s Motion to Strike Reilly’s Non-Retained Expert Disclosure or, Alternatively, Motion in Limine (Motion
 to Strike), ECF No. 44, filed May 15, 2020.
 3
     See DUCivR 7-1(f).
 4
     Motion for Partial Summary Judgment at ¶ 2.
Case 2:18-cv-00915-DBB-DAO Document 61 Filed 02/23/21 PageID.767 Page 2 of 14




 representative for companies that produce equipment used in the wastewater and water treatment

 industry. 5 Bill Reilly is a co-owner and the Chief Executive Officer of Reilly. 6 His brother, Mike

 Reilly, is also a co-owner and is the Chief Operating Officer of Reilly. 7

             The employment agreement between Firzlaff and Reilly provided that Reilly was to pay

 Firzlaff his commissions and reimburse his approved business expenses. 8 Beginning in

 approximately 2012, Reilly failed to pay Firzlaff his commissions.9 Over the course of the next

 few years, the commissions Reilly owed to Firzlaff accumulated. 10 In 2017, Firzlaff informed

 Reilly that he intended to leave the company. 11 In an effort to accommodate Firzlaff’s departure

 from Reilly and control the message to Reilly’s clients, Firzlaff and Mike Reilly and Bill Reilly

 engaged in communications about what Firzlaff’s separation would look like and what they

 would say to Reilly’s clients. 12

                                        The Separation Communications

             On June 23, 2017, Firzlaff emailed Mike Reilly and Bill Reilly stating that his “lawyer

 [was] working on the agreement wording” and proposing what the parties would say if asked

 about Firzlaff’s departure. 13 His proposed letter stated,



 5
  Motion for Partial Summary Judgment at ¶ 3; Wm. H. Reilly’s Memorandum in Opposition to Plaintiff’s Motion
 for Partial Summary Judgment (Opposition) at 3, ECF No. 52, filed June 12, 2020.
 6
     Opposition at 4.
 7
     Id. at 4.
 8
     Motion for Partial Summary Judgment at ¶ 5; Opposition at 9.
 9
     Motion for Partial Summary Judgment at ¶ 6; Opposition at 9.
 10
      Motion for Partial Summary Judgment at ¶¶ 6–8; Opposition at 9–10.
 11
      Motion for Partial Summary Judgment at ¶ 10; Opposition at 10–11.
 12
      Motion for Partial Summary Judgment at ¶¶ 12–25; Opposition at 12–23.
 13
      Motion for Partial Summary Judgment Exhibit 4.



                                                                                                               2
Case 2:18-cv-00915-DBB-DAO Document 61 Filed 02/23/21 PageID.768 Page 3 of 14




            Dear Principle,

            Cory Firzlaff is leaving the employ of William H. Reilly and with this letter
            effective today we are immediately cancelling our Representation of your
            equipment with no grace period and with no protection on any jobs or potential
            Purchase Orders that may be the fruit of Cory’s past work in the states of Utah,
            Idaho, Montana, and Wyoming.

            If we have any active Purchase Order’s or commission payments in these states a
            separate letter will be sent regarding the disposition of those funds.

            Cory will be starting his own company will be contacting you regarding his status.

            Thank you.

            WHR 14

 Firzlaff’s email also stated that if Reilly’s clients asked “what happened” Firzlaff and the Reillys

 would say,

            Well, we just worked out a mutually beneficial separation that is good for all of us
            and it will allow Cory to accomplish the goal of significantly increasing the Sale
            of your equipment in the IM region and I’m sure you agree that is simply
            terrific. 15

            During a phone call that same day between the Reillys and Firzlaff, Bill Reilly stated to

 Firzlaff,

            All right. Let’s back up a sec. You know, you’re putting a lot of words in our
            mouth and stuff that we would never say, but what—what—what Mike and I want
            to tell people is that you want to grow the territory, you’ve made us an offer to
            buy out, we’ve agreed on a buyout, and you’re going to buy us out and assume the
            territory, and it’s all very positive, and that’s what we want to tell people, and I
            don’t know why we need to tell them anything else. 16




 14
      Id.
 15
      Id.
 16
      Id. Exhibit 5 at 3:15–3:21.



                                                                                                        3
Case 2:18-cv-00915-DBB-DAO Document 61 Filed 02/23/21 PageID.769 Page 4 of 14




 Firzlaff responded, “No that’s—like I said in that—in that letter, I’m just going to say we—

 we’ve got a mutually agreeable plan. I mean—and Cory’s going to try and grow the territory.

 Right. No, I agree a hundred—that’s kind of what I wrote in that—.” 17

             During his deposition, Bill Reilly testified that at the end of the phone call 18 he, Mike

 Reilly, and Firzlaff “had an understanding that we were moving forward with [Firzlaff]

 separating, and that [Reilly] would make an offer on what that meant going forward.” 19 When

 asked if it would be fair to say that “there was no agreement other than an understanding to work

 toward one,” Bill Reilly responded, “Right.” 20

             On June 29, 2017, Firzlaff emailed Mike and Bill Reilly with a subject line of “Contract

 rewrites – Territory Transfer,” inquiring about a “schedule of calls,” apparently with Reilly

 clients. 21 On June 30, 2017, Firzlaff emailed one of Reilly’s principals stating at the outset, “I

 have negotiated a good buyout of my territory from WHR.” 22

             On July 1, 2017, Bill Reilly emailed Firzlaff with the calculations of the balance Reilly

 owed to Firzlaff and the value of the territory that Firzlaff would be “buying.” 23 Bill Reilly

 provided, “In order to buy the territory, we need to look at not just the money coming in from

 your projects but also the value of the territory. You are owed $321,789 less the value of the



 17
      Id. at 3:22–4:2.
  It is disputed whether this phone call is the June 23, 2017 phone call or a prior call. See Opposition at 15 (citing
 18

 Opposition Exhibit 2 at 133:19–134:3).
 19
      Motion for Partial Summary Judgment Exhibit 3 at 136:20–136:25.
 20
      Id. at 137:1–137:4.
 21
      Opposition Exhibit 6.
 22
      Motion for Partial Summary Judgment Exhibit 6.
 23
      Id. Exhibit 7.



                                                                                                                         4
Case 2:18-cv-00915-DBB-DAO Document 61 Filed 02/23/21 PageID.770 Page 5 of 14




 territory that you are buying.” 24 Bill Reilly concluded that the value of the territory was

 $170,272. 25 He calculated that the $321,789 less the $170,272 equaled $151,517. 26 He then

 stated that he and Mike Reilly would “offer to decrease the value of the territory by $10,000

 which [would] increase the balance due to [Firzlaff] to $161,517.” 27 Bill Reilly then outlined that

 the cash flow to Firzlaff would be $130,978 based on outstanding “buy/sell and commissions,”

 and that the cash flow combined with the $161,517 would total $292,495. 28 He stated that based

 on the “multiplier,” Firzlaff would “[b]asically” buy the territory for $29,000. 29 Bill Reilly then

 wrote that he and Mike Reilly hoped that Firzlaff would “agree” and that they had not seen

 Firzlaff’s “proposed agreement yet but if it [was] a simple agreement that use[d] the numbers

 outlined” by Bill Reilly in this email, then they would “be on the same page.” 30 He concluded,

 “Our mutual goal should be to finalize this as soon as possible. July 15th, if not sooner, seems

 doable.” 31

            Firzlaff did not respond to this email. 32 Between the July 1, 2017 email and the filing of

 the lawsuit, the Reillys and Firzlaff exchanged other emails discussing the status of informing

 Reilly’s clients about the change with the territory. 33 During that same time period, Reilly sent


 24
      Id.
 25
      Id.
 26
      Motion for Partial Summary Judgment Exhibit 7.
 27
      Id.
 28
      Id.
 29
      Id.
 30
      Id.
 31
      Id.
 32
      See Motion for Partial Summary Judgment Exhibit 8.
 33
      Opposition at 20 (citing Opposition Exhibits 8–9).



                                                                                                          5
Case 2:18-cv-00915-DBB-DAO Document 61 Filed 02/23/21 PageID.771 Page 6 of 14




 emails to multiple clients, with a cc: to Firzlaff, referencing an agreement regarding certain

 territory involving Firzlaff and asking the client to transfer their agreement to Firzlaff. 34 Firzlaff

 also sent at least one email to a Reilly client indicating that the intermountain territory had been

 released by Reilly to him. 35

             The parties disagree about whether these communications resulted in an agreement

 between the parties that Firzlaff would buy the territory and thus what Reilly owes to Firzlaff. 36

                                             The Motion to Strike

             On February 28, 2020, Plaintiff Cory Firzlaff received Reilly’s Non-Retained Expert

 Disclosure. 37 This disclosure designated Mike and Bill Reilly as non-retained experts and for

 each of them provided the following disclosure of topics to which they may testify:

             Mr. Reilly may offer testimony regarding the water treatment and wastewater
             treatment industry. More specifically, Mr. Reilly is expected to testify regarding
             the relationship between manufacturers in the industry and the manufacturers’
             representative companies/firms. Mr. Reilly is also expected to testify regarding
             the sale or transfer of territories by manufacturers’ rep firms in the industry. Mr.
             Reilly is also expected to testify regarding the measures companies like Reilly
             take when a salesperson leaves the company to protect its interest in projects the
             salesperson started working on while still at the company. Mr. Reilly may also
             testify regarding how two different manufacturers’ rep firms in the industry can
             work on the same project and not be competing against each other. 38

             Firzlaff requests that the court strike Reilly’s disclosure or otherwise prohibit the

 Reillys’ testimony.39



 34
      Id. Exhibits 14–15, 19–20.
 35
      Id. Exhibit 12.
 36
      See Motion for Summary Judgment at ¶¶ 26–29.
 37
      Motion to Strike at 1.
 38
      Id. Exhibit A.
 39
      Id. at 2–3.



                                                                                                           6
Case 2:18-cv-00915-DBB-DAO Document 61 Filed 02/23/21 PageID.772 Page 7 of 14




                                                     STANDARD

                               Motion to Strike Non-Retained Expert Witness Disclosure

            Federal Rule of Civil Procedure 26(a)(2)(C) regarding non-retained expert witnesses

 requires a disclosure that states “the subject matter on which the witness is expected to present

 evidence under Federal Rule of Evidence 702, 703, or 705” and “a summary of the facts and

 opinions to which the witness is expected to testify.” These requirements are “relatively

 minimal,” however, they serve to effectively obviate the danger of unfair surprise. 40

                                           Motion for Summary Judgment

            Summary judgment is appropriate if “there is no genuine dispute as to any material fact

 and the movant is entitled to judgment as a matter of law.” 41 A factual dispute is genuine when

 “there is sufficient evidence on each side so that a rational trier of fact could resolve the issue

 either way.” 42 In determining whether there is a genuine dispute as to material fact, the court

 should “view the factual record and draw all reasonable inferences therefrom most favorably to

 the nonmovant.” 43 The moving party “bears the initial burden of making a prima facie

 demonstration of the absence of a genuine issue of material fact and entitlement to judgment as a

 matter of law.” 44




 40
      Marland v. Asplundh Tree Expert Co., No. 1:14-cv-40, 2017 WL 477726 at *1 (D. Utah Feb. 3, 2017).
 41
      Fed. R. Civ. P. 56(a).
 42
      Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998).
 43
      Id.
 44
      Id. at 670–71.



                                                                                                          7
Case 2:18-cv-00915-DBB-DAO Document 61 Filed 02/23/21 PageID.773 Page 8 of 14




                                                ANALYSIS

            A. Motion to Strike

            Firzlaff moves the court to strike Reilly’s disclosure designating its principals as non-

 retained experts or, alternatively, to preclude Reilly’s principals from rendering expert opinion

 on topics other than their general knowledge of wastewater treatment and the wastewater

 treatment industry. 45

            Federal Rule of Civil Procedure 26(a)(2)(C) regarding non-retained expert witnesses

 requires a disclosure that states “the subject matter on which the witness is expected to present

 evidence under Federal Rule of Evidence 702, 703, or 705” and “a summary of the facts and

 opinions to which the witness is expected to testify.” These requirements are “relatively

 minimal,” however, they serve to effectively obviate the danger of unfair surprise. 46

            Here, the designation is the same for both Bill Reilly and Mike Reilly and states:

            Mr. Reilly may offer testimony regarding the water treatment and wastewater
            treatment industry. More specifically, Mr. Reilly is expected to testify regarding
            the relationship between manufacturers in the industry and the manufacturers’
            representative companies/firms. Mr. Reilly is also expected to testify regarding
            the sale or transfer of territories by manufacturers’ rep firms in the industry. Mr.
            Reilly is also expected to testify regarding the measures companies like Reilly
            take when a salesperson leaves the company to protect its interest in projects the
            salesperson started working on while still at the company. Mr. Reilly may also
            testify regarding how two different manufacturers’ rep firms in the industry can
            work on the same project and not be competing against each other. 47




 45
      Motion to Strike at 1.
 46
      Marland, 2017 WL 477726, at *1.
 47
      Motion to Strike Exhibit A.



                                                                                                        8
Case 2:18-cv-00915-DBB-DAO Document 61 Filed 02/23/21 PageID.774 Page 9 of 14




            Defendant contends that the designation meets these requirements because it is a “brief

 account that states the main points and effectively obviates the danger of unfair surprise.” 48

 Defendant does not elaborate on this contention or explain how the designation obviates the

 danger of unfair surprise. The designation is insufficient pursuant to Rule 26(a)(2)(C) because it

 merely recites the topics to which the Reillys may testify, but it does not provide the required

 summary of the facts or opinions to which the Reillys may testify. 49 It thus does not serve to

 obviate the danger of unfair surprise for Plaintiff. Therefore, the court strikes Defendant’s

 designation.

            Importantly, to resolve the Motion for Partial Summary Judgment, the court relied on

 only the information submitted in support of the parties’ briefing and did not consider any of the

 Reillys’ testimony to be non-retained expert witness testimony.

            B. Motion for Partial Summary Judgment

            Firzlaff argues that he is entitled to summary judgment on the issue of whether a sale of

 the territory occurred. 50 To establish that there was a sale, Reilly would need to establish that the

 parties entered into an agreement, in other words a contract, for Reilly to sell the territory to

 Firzlaff. “Generally, formation of a contract requires an offer, an acceptance, and

 consideration.” 51



 48
   Wm. H. Reilly & Co.’s Memorandum in Opposition to Firzlaff’s Motion to Strike Reilly’s Non-Retained Expert
 Disclosure or, Alternatively, Motion in Limine at 6–7, ECF No. 51, filed June 5, 2020 (quoting Marland, 2017 WL
 477726).
 49
   See Kirkbride v. Terex USA, LLC, No. 2:10-cv-660, 2013 WL 4854455, at *1 (D. Utah Sept. 11, 2013)
 (prohibiting expert witness testimony pursuant to Federal Rule of Civil Procedure 26(a)(2)(C) because the statement
 did not include a summary of the facts and opinions to which the expert would testify).
 50
      Motion for Partial Summary Judgment at 12–15.
 51
      Cea v. Hoffman, 2012 UT App 101, ¶ 24.



                                                                                                                   9
Case 2:18-cv-00915-DBB-DAO Document 61 Filed 02/23/21 PageID.775 Page 10 of 14




                     a. Offer

            The court first addresses whether there is a dispute of material fact regarding any offer

 made for the sale of the territory. “An offer is a manifestation of willingness to enter into a

 bargain, so made as to justify another person in understanding that his assent to the bargain is

 invited and will conclude it.” 52 “For an offer to be one that would create a valid and binding

 contract, its terms must be definite and unambiguous.” 53

            Firzlaff contends that the July 1, 2017 email from Reilly constituted Reilly’s offer and

 that there is no evidence to suggest that the offer was ever accepted—rather there is only Reilly’s

 “desire to impose an involuntary sale to Firzlaff on terms, such as purchase price, that Reilly

 unilaterally determines.” 54

            For its part, Reilly argues that the agreement, which would include the offer, between

 Reilly and Firzlaff occurred prior to July 1, 2017 and that the July 1, 2017 email merely

 summarized Reilly’s position on the value of the territory. 55 In support of this position, Reilly

 points the court to the June 23, 2017 phone call in which Bill Reilly stated,

            All right. Let’s back up a sec. You know, you’re putting a lot of words in our
            mouth and stuff that we would never say, but what—what—what Mike and I want
            to tell people is that you want to grow the territory, you’ve made us an offer to
            buy out, we’ve agreed on a buyout, and you’re going to buy us out and assume the
            territory, and it’s all very positive, and that’s what we want to tell people, and I
            don’t know why we need to tell them anything else. 56




 52
      Id.
 53
      DCM Inv. Corp. v. Pinecrest Inv. Co., 2001 UT 91, ¶ 12.
 54
      Motion for Partial Summary Judgment at 12–13.
 55
      Opposition at 36.
 56
      Motion for Partial Summary Judgment Exhibit 5 at 3:15–3:21.



                                                                                                        10
Case 2:18-cv-00915-DBB-DAO Document 61 Filed 02/23/21 PageID.776 Page 11 of 14




 Reilly then contends that Firzlaff “agreed 100%” 57 that he was buying the territory. 58

            Firzlaff replies that his agreement in this phone call was solely related to the Reillys’

 “demand as to what to tell people” about Firzlaff leaving Reilly. 59

            The parties point the court to other evidence in support of their respective positions about

 whether there was an agreement for the sale of the territory. Firzlaff contends that the June 30,

 2017 email is not evidence of an agreement because it was a result of Firzlaff complying with

 Reilly’s desire to craft a narrative to tell their clients and because the email did not mention any

 terms, specifically it did not mention a price term. 60

            Reilly contends that Firzlaff then followed up with a June 29, 2017 email to address the

 transfer of the territory and how to discuss transfer with Reilly’s clients. 61 Reilly notes that in

 this email Firzlaff referred to “papers” that his lawyer was drafting. 62 In support of its argument,

 Reilly also looks to Firzlaff’s June 30, 2017 email to one of Reilly’s principals in which Firzlaff

 states, “I have negotiated a good buyout of my territory from WHR.” 63

            The court views the facts here and “draw[s] all reasonable inferences therefrom most

 favorably to the nonmovant.” 64 A factual dispute is genuine when “there is sufficient evidence



 57
   It is worth noting that the transcript of the phone conversation indicates that Firzlaff said “agreed one hundred,”
 but did not say the word “percent.” See MSJ Exhibit 5 at 4:1.
 58
      Opposition at 36 (citing MSJ Exhibit 5 at 3:12–4:2, 6:11–6:16).
 59
   Plaintiff’s Reply in Further Support of Motion for Partial Summary Judgment at 5, ECF No. 56, filed July 17,
 2020.
 60
      Motion for Partial Summary Judgment at 14.
 61
      Opposition at 36.
 62
      Id.
 63
      Id. (quoting Motion for Summary Judgment Exhibit 6).
 64
      Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998).



                                                                                                                         11
Case 2:18-cv-00915-DBB-DAO Document 61 Filed 02/23/21 PageID.777 Page 12 of 14




 on each side so that a rational trier of fact could resolve the issue either way.” 65 Here, each side

 has presented sufficient evidence that a rational fact-finder could resolve the issue of whether an

 offer was made either way. Thus, the resolution of this issue “is for the ultimate finder of fact—

 not the court on summary judgment.” 66

                     b. Acceptance

             The court next addresses the parties’ arguments about whether there was an acceptance of

 an offer. “An acceptance must unconditionally assent to all material terms presented in the offer,

 including price and method of performance, or it is a rejection of the offer.” 67

             As described above, Firzlaff’s position is that the July 1, 2017 email was an offer. He

 argues that the July 1, 2017 offer was never accepted. 68 He further argues that there was no

 acceptance because there was never an agreed upon price term and no sales document exists. 69

             For its part, Reilly argues that “Firzlaff’s silence on the price term coupled with his

 acceptance of the benefits of Reilly’s efforts (i.e., Bill Jr. and Mike persuading Reilly’s

 principals to use Firzlaff as their sales representative in the IM Territory and Reilly’s exit from

 the IM Territory) operates as Firzlaff’s acceptance of Reilly’s price for the territory.” 70 Reilly

 contends that the parties had agreed upon a price term—the $160,272 figure that Bill Reilly




 65
      Id.
 66
      SCO Group, Inc. v. Novell, Inc., 578 F.3d 1201, 1215 (10th Cir. 2009).
 67
      Cal Wadsworth Const. v. City of St. George, 898 P.2d 1372, 1376 (Utah 1995).
 68
      Motion for Summary Judgment at 12–13.
 69
      Id. at 13.
 70
    Opposition at 37 (citing Concur-Texas, LP v. Duradril, LLC, No. 2:14-cv-00218, 2016 WL 2596028, at *5 (D.
 Utah May 5, 2016)).



                                                                                                                12
Case 2:18-cv-00915-DBB-DAO Document 61 Filed 02/23/21 PageID.778 Page 13 of 14




 calculated in his July 1, 2017 email. 71 Reilly also contends that even if there was no agreement

 on the price term, a missing price term would not necessarily prevent their contract from being

 formed or enforceable. 72

            Under certain circumstances, a party’s silence may indicate acceptance of an offer. 73 One

 example includes where “an offeree takes the benefit of offered services with reasonable

 opportunity to reject them and reason to know that they were offered with the expectation of

 compensation.” 74 Also, the actions of both parties may be relevant to whether the parties entered

 into an agreement. 75

            As with the evidence the parties presented in support of their respective arguments about

 whether there was an offer, here, the evidence cited above is sufficient for a rational fact-finder

 to find either way on the issue of whether there was acceptance of an offer. Accordingly, the

 resolution of this issue “is for the ultimate finder of fact—not the court on summary judgment.” 76

                     c. Consideration

            “Consideration is present when there is an act or promise given in exchange for the other

 party’s promise.” 77 Firzlaff, the moving party, does not directly address any lack of

 consideration, focusing instead on the issues of offer and acceptance. The record contains



 71
      Id.
 72
      Id. (citing I-D Elec. Inc. v. Gillman, 2017 UT App 144, ¶ 27).
  See Ewell & Son, Inc. v. Salt Lake City Corp., 493 P.2d 1283, 1286 (Utah 1972); see also Concur-Texas, LP v.
 73

 Duradril, LLC, No. 2:14-cv-00218, 2016 WL 2596028, at *5 (D. Utah May 5, 2016).
 74
      Restatement (Second) of Contracts § 69(a) (1981).
 75
      Concur-Texas, LP, 2016 WL 2596028, at *5 (citation omitted).
 76
      SCO Group, Inc, 578 F.3d at 1215.
 77
      Healthcare Servs. Group, Inc. v. Utah Dep’t of Health, 2002 UT 5, ¶ 17.



                                                                                                                 13
Case 2:18-cv-00915-DBB-DAO Document 61 Filed 02/23/21 PageID.779 Page 14 of 14




 evidence that would permit a rational factfinder to determine that consideration was present,

 namely, that Reilly would cede certain sales territory and attempt to transfer certain business

 relationships to Firzlaff in exchange for a reduction in the amount it owed Firzlaff. 78

 Accordingly, the court cannot decide this issue in favor of Firzlaff on summary judgment.

                                                  CONCLUSION

            Firzlaff has failed to demonstrate that there is no genuine issue of material fact on the

 question of whether there was an agreement relevant to the parties’ dispute. Thus, the issue

 cannot be resolved on summary judgment. Plaintiff’s Motion for Partial Summary Judgment is

 DENIED.


            Signed February 23, 2021.

                                                       BY THE COURT


                                                       ________________________________________
                                                       David Barlow
                                                       United States District Judge




 78
      See, e.g., Motion for Partial Summary Judgment Exhibits 6–8, 12, 14–15, 19–20.



                                                                                                        14
